DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitobe et al. (WO 2016/104314 using US 2017/0369700 as the English language equivalent for the citations).
Regarding claim 1: Mitobe et al. teaches a resin composition for a fiber reinforced composite material (title) comprising a liquid epoxy resin (abstract), a novolac epoxy resin (para. 105), and a polymer that is solid and a phenoxy and bisphenol A epoxy resin such as jER 1256 (para. 96), having a mass average molecular weight of 50,000 
Regarding claim 7: Mitobe et al. does not directly teach the property of the viscosity at 90 °C.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claims 8, and 14: Mitobe et al. teaches reinforcing fiber in the composite material (title).
Regarding claims 10 and 11: Mitobe et al. teaches a method of producing a molded body using a prepreg compression molding method (para. 5).

s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitobe et al. (WO 2016/104314 using US 2017/0369700 as the English language equivalent for the citations) as applied to claim 1 set forth above and in view of Ushiyama et al. (US 2018/0155489).
Regarding claim 6: Mitobe et al. teaches the basic claimed composition as set forth above.  Not disclosed is that the imidazole has a triazine ring structure.  However, Ushiyama et al. teaches a triazine imidazole (para. 118 and 119).  Mitobe et al. and Ushiyama et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the triazine imidazole of Ushiyama et al. in the composition of Mitobe et al. and would have been motivated to do so since it has a curing initiation temperature of 100 °C or higher.
Regarding claim 13: Mitobe et al. teaches reinforcing fiber in the composite material (title).

Claims 9, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitobe et al. (WO 2016/104314 using US 2017/0369700 as the English language equivalent for the citations) as applied above and in view of Takano et al. (US 2006/0035088).
Regarding claims 9 and 17: Mitobe et al. teaches the basic claimed composite material as set forth above.  Not disclosed is the volume content of the fibers.  However, Takano et al. teaches prepreg having a fiber volume content of 60.6% (para. 319). Mitobe et al. and Takano et al. are analogous art since they are both concerned with the 
Regarding claims 18 and 21: Mitobe et al. teaches a method of producing a molded body using a prepreg compression molding method (para. 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitobe et al. (WO 2016/104314 using US 2017/0369700 as the English language equivalent for the citations) in view of Ushiyama et al. (US 2018/0155489) as applied above and in view of Takano et al. (US 2006/0035088).
Regarding claim 16: Mitobe et al. teaches the basic claimed composite material as set forth above.  Not disclosed is the volume content of the fibers.  However, Takano et al. teaches prepreg having a fiber volume content of 60.6% (para. 319). Mitobe et al. and Takano et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the volume content of the fibers in the prepreg and would have been motivated to do so to affect the tensile strength of the prepreg.

Allowable Subject Matter
Claims 5, 12, 15, 19, 20, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
The following is a statement of reasons for the indication of allowable subject matter:  Mitobe et al. is the closest prior art but does not teach the structure in claim 5 or the amounts of the dinuclear and trinuclear bodies.  There is no teaching or suggestion found in the prior art to render the composition of claim 5 obvious.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767